Citation Nr: 1034734	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-02 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Whether the Veteran is competent to handle disbursement funds 
from the Department of Veterans Affairs (VA).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to May 1972, 
during the Vietnam Era.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the RO, which 
found that the Veteran was not competent to handle disbursement 
of his funds.  

In June 2010, the Veteran presented testimony at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of the 
Veteran's claim.  

The Veteran claims that his competency status to handle his VA 
benefits should be restored.  For VA purposes, a mentally 
incompetent person is one who, because of injury or disease, 
lacks the mental capacity to contract or to manage his affairs, 
including the disbursement of funds without limitation.  38 
C.F.R. § 3.353(a) (2009).  

A medical opinion is required for the rating agency to make a 
determination of incompetency.  Unless the medical evidence is 
clear, convincing, and leaves no doubt as to the person's 
incompetency, the rating agency will not make a determination of 
incompetency without a definite expression regarding the question 
by the responsible medical authorities.  38 C.F.R. § 3.353(c) 
(2009).  

The Veteran was afforded a VA examination in March 2005.  An 
addendum to the VA examination was provided in May 2005.  

In March 2005, the VA examiner concluded that the Veteran was 
competent for VA benefit purposes "in terms of knowing about his 
income and what bills he need[ed] to pay, although he ha[d], in 
the past, been exploited and made loans to people, who [were] not 
reliable and ha[d] not returned the money."  He noted that the 
Veteran should be reassessed at a future date in terms of his 
ability to avoid exploitation.  

In a May 2005 addendum, the same VA examiner concluded that the 
Veteran was not competent for VA benefit purposes in order to 
manage his own financial affairs.  

His rationale was primarily premised on the fact that the Veteran 
lost "$20,000 after [being] swindled by a friend" by self 
report.  The Board notes, however, that Veteran's history of the 
incident is not consistent.  

In an August 1996 treatment record, the Veteran reported that he 
lent money to a friend.  However, in a January 1995 treatment 
record the Veteran added that he "believe[d] his friend for whom 
he worked as [a] construction worker owe[d] him $20,000."  
(Emphasis added).  It was also noted, in part, that the Veteran 
was delusional.

Viewing these seemingly conflicting reports in light of the 
earlier examination findings, the Veteran's testimony at the June 
2010 hearing, as well as the recently received Social Security 
Administration disability records, and the length of time since 
his last examination for purposes of determining competency, the 
Board finds that a more current examination is necessary to 
ascertain whether the Veteran is presently competent to handle 
disbursement of VA funds.  
According to 38 C.F.R. § 3.353, the regulation governing 
competency determinations, re-examination may be requested if 
necessary to properly evaluate the extent of a disability.  See 
38 C.F.R. § 3.327(d).  Any medical opinion offered should be 
based upon consideration of the Veteran's complete documented 
history and assertions through review of the claims file.

At the recent hearing, Veteran indicated that there were 
outstanding, relevant records reflecting psychiatric treatment.  
Specifically, he reported receiving treatment from a clinic in 
Daytona Beach and/or Ocala, as indicated on page 6 of the hearing 
transcript.   

Prior to arranging for the Veteran to undergo VA examination, the 
RO should obtain and associate with the claims folder all 
outstanding VA medical records and any pertinent private records.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps in 
order to obtain copies of all records of 
medical treatment received by the Veteran 
since 2006 for his service-connected 
schizophrenia that are not currently 
associated with the claims file.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

2.  Then, the Veteran should be scheduled 
for a VA psychiatric examination to 
determine whether he is presently competent 
to handle disbursement of his VA funds.  

The claims folder must be made available to 
the examiner for review in conjunction with 
the examination. 

The VA examiner should describe in detail 
all manifestations of schizophrenia and any 
other psychiatric disability and assign an 
appropriate diagnosis, including a Global 
assessment of Functioning (GAF) score on 
Axis V; and express an opinion as to 
whether the Veteran lacks the mental 
capacity to contract or to manage his own 
affairs, including disbursement of funds, 
without limitation.

In opining as to whether the Veteran is 
currently competent to handle disbursement 
of VA funds, the examiner must specifically 
address the Veteran's psychiatric history 
as well as previous determinations made by 
the previous examiner who addressed the 
Veteran's competency.  A detailed rationale 
for all opinions must be provided.  

The Veteran must be notified that failure 
to report to any scheduled examination, 
without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 
3.655(b) (2009).  

3.  After undertaking any other development 
deemed appropriate, the claim should be re-
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished with a Supplemental Statement 
of the Case and afforded a reasonable 
opportunity for response.  


Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


